Title: To John Adams from Haym M. Saloman, 6 January 1819
From: Saloman, Haym M.
To: Adams, John


				
					Respected Sir
					New York Jany 6. 1819
				
				In addressing a letter to you, One feels that profound awe & Veneration which can only be conceived by one of our present generation of native American CitizensAnd of which I am one, feeling the double benefit of your services Including the former and present period of your Glorious LifeIn approaching you with the recollections of those criticle and ardous times, in which you shewed yourself realy your Country and its people’s Father. By the manifestation of those exertions for promoting the Fredom and happyness of a Nation then almost unborn we must feel more than ordinary gratitude and diffidence in claiming any of  your present precious moments of tranquilityCould the writer expect a Reply to his present troublesome letter from an Unknown Correspondent he would wish you to state whether you knew a person named Haym Solomon who deid in Phila in 1785 month of Jany. A Native of Poland and had some agency in the then office of finance he resided there, at the then Seat of Government from about 1780. to his Death—Left no relations in this Country The writer of this was Born the same year the above person died and one of his nearest Connections; I make no doubt if he was of servise to our Government then you may be acquainted the facts—And no doubt you will freely communicate the Same—If you could name the persons who now Survive of the Officers & Members of Congress that Served in 1781 to ‘85 or Some of the most Active I would feel obliged, as they might know of those Servises and their particulars, should it have Slipped your memory as matters not worthy your then Valuable attentions.With the Greatest Veneration / & Respect. I am with the utmost / consideration. Your Obt. Sert
				
					Haym M. Soloman
				
				
			